Order entered February 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00074-CR

                                 RAYFORD HIGH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F-1257938-Y

                                            ORDER
       The clerk’s record filed in this appeal does not contain either the trial court’s order

deferring adjudication of guilt or appellant’s notice of appeal.         Accordingly, this Court

ORDERS the Dallas County District Clerk to file, within TEN DAYS of the date of this order, a

supplemental clerk’s record that contains the order deferring adjudication of guilt and appellant’s

notice of appeal.

       We note that appellant’s amended brief does not comply with Texas Rule of Appellate

Procedure 38.1. Specifically, although the statement of the case references the indictment,

motions, orders, and the order deferring adjudication of guilt, there are no record references to

those documents. See TEX. R. APP. P. 38.1(d). Accordingly, we ORDER appellant to file within

THIRTY DAYS of the date of this order, an amended brief that corrects these deficiencies.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Felicia

Pitre, Dallas County District Clerk, and to counsel for all parties.

                                                       /s/    ADA BROWN
                                                              JUSTICE